Analyst Day - Colorado July 15, 2010 Disclaimer The following information contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. These forward-looking statements are based on Management’s current expectations and beliefs, as well as a number of assumptions concerning future events. These statements are based on certain assumptions and analyses made by Management in light of its experience and its perception of historical trends, current conditions and expected future developments as well as other factors it believes are appropriate in the circumstances.However, whether actual results and developments will conform with Management’s expectations and predictions is subject to a number of risks and uncertainties, general economic, market or business conditions; the opportunities (or lack thereof) that may be presented to and pursued by Petroleum Development Corporation; actions by competitors; changes in laws or regulations; and other factors, many of which are beyond the control of Petroleum Development Corporation. You are cautioned not to put undue reliance on such forward-looking statements because actual results may vary materially from those expressed or implied, as more fully discussed in our safe harbor statements found in our SEC filings, including, without limitation, the discussion under the heading “Risk Factors” in the Company’s 2009 annual report on Form 10-K and in subsequent Form 10-Qs. All forward-looking statements are based on information available to Management on this date and Petroleum Development Corporation assumes no obligation to, and expressly disclaims any obligation to, update or revise any forward looking statements, whether as a result of new information, future events or otherwise. The SEC permits oil and gas companies to disclose in their filings with the SEC proved reserves, probable reserves and possible reserves. SEC regulations define “proved reserves” as those quantities of oil or gas which, by analysis of geosciences and engineering data, can be estimated with reasonable certainty to be economically producible in future years from known reservoirs under existing economic conditions, operating methods and government regulations; “probable reserves” as unproved reserves which, together with proved reserves, are as likely as not to be recovered; and “possible reserves” as unproved reserves which are less certain to be recovered than probable reserves.Estimates of probable and possible reserves which may potentially be recoverable through additional drilling or recovery techniques are by nature more uncertain than estimates of proved reserves and accordingly are subject to substantially greater risk of not actually being realized by the Company. In addition, the Company’s reserves and production forecasts and expectations for future periods are dependent upon many assumptions, including estimates of production decline rates from existing wells and the undertaking and outcome of future drilling activity, which may be affected by significant commodity price declines or drilling cost increases. This material also contains certain non-GAAP financial measures as defined under the Securities and Exchange Commission rules. 2 7/15/2010 Welcome Introductions •Peter G. Schreck, Vice President - Finance and Treasurer Presenters •Richard W. McCullough, Chairman and Chief Executive Officer •Barton R. Brookman, Senior Vice President - Exploration and Production •Gysle R. Shellum, Chief Financial Officer •Lance A. Lauck, Senior Vice President - Business Development 3 7/15/2010 Analyst Day Agenda I.Introduction of New Name and Logo(Rick) II.Overview of PDC Energy and Status of the New Direction(Rick) III.Operational Update(Bart) IV.2010 Guidance Update(Gysle) V.New Business Developments (Lance) VI.Three Year Plan (Lance) VII.Peer Analysis (Lance) VIII. Wrap-Up (Rick) 4 7/15/2010 Rick McCullough Chairman and Chief Executive Officer 5 7/15/2010 What the PDC Energy Logo Represents The copper circle symbolizes the earth, the source of PDC’s assets. The flame is reversed out of the copper background, representing natural gas. The black drop within the white flame stands for petroleum. The PDC Energy logo consists of three elements—a circle, a flame and a drop. Combined, these elements represent the oil and gas industry. The circle symbolizes the earth and its natural resources. The flame represents natural gas. The drop stands for oil. Copper is the dominant color. It was chosen for its earthy quality, and to differentiate PDC Energy from competitors. 6 7/15/2010 What’s New at PDC Energy 7 7/15/2010 •The New PDC Team –Senior Executive Team: Rick, Gysle, Bart, Dan, Lance –Other Key Officers: Scott Reasoner, Jim Schaff, Peter Schreck, Scott Meyers •The New PDC –Repurchasing Limited Partners interests in PDC partnerships –Increasing oil component of asset base (target 65/35 mix in five years) –Growth Focus •Organic - Focus on core competencies •A&D - Acquire and exploit around core competencies •Exploration - Expand and enhance asset base –Achieve the cost reductions in each core basin to place PDC in the low cost quadrant of operators –Maintain conservative balance sheet leverage metrics; target BB rating to optimize and balance cost of capital with strategic growth objectives –Continue effective hedging execution and establish midstream competencies I.NYC Analyst Day - March 2009 - outlined “SHAREHOLDER VALUE” focus; began cost control and operational enhancement initiatives II.July 2009 - laid out a new direction; transition to traditional E&P company and began reconfiguration of asset inventory III.March 2010 - set forth five new corporate metrics and related targets, and outlined what to expect in 2010 •Allocation of drilling capital to all of PDC’s major core basins •Potential expansion of drilling in Wattenberg Field and Piceance Basin •Potential repurchase of Limited Partner’s interest in PDC’s Partnerships •Pursuit of small asset acquisitions •Continue focus on increase in shareholder value Transition of PDC Energy 2008 - 2010 8 7/15/2010 Continued Progress in 2010 2010 Goal/Metric 2010 Result 1.Allocation of drilling capital to all core areas 1.Incorporated into 2010 capital budget 2.Expansion of drilling in Wattenberg Field and Piceance Basin 2.Kreiger Acquisition, Suncor pref. rights, larger capital allocation to Wattenberg Field in 2010 capital budget 3.Potential repurchase of limited partners interests in PDC partnerships 3.Filed SEC Prospectus Supplement for repurchase of Limited Partners’ interest in four PDC partnerships 4.Small asset acquisitions 4.Wolfberry acquisition 5.Continued focus on the new PDC 5.Created three-year growth projections 9 7/15/2010 What We Plan to Address Today •Update on core development activity and new exploratory projects –Piceance economics and plans –Wolfberry and horizontal Niobrara plans –New Ohio exploration project and Bakken update •Revised 2010 Guidance –Production, exit rates, capital and operating budgets, debt and cash flows •High level projections for 2011-13 –Organic production growth, repurchase of Limited Partners’ interests in PDC partnerships, and exploration –Reserve additions by major project –Capital spending and external capital requirements •Share price analysis 10 7/15/2010 Industrial and Power Demand Growing 7/15/2010 11 Industrial and Power Demand Growing 7/15/2010 12 Piceance Flows versus Capacity 13 7/15/2010 Source: Bentek Energy LLC Rockies Fill Watch 14 7/15/2010 Source: Bentek Energy LLC Impact of Oil on Profitability PDC plans to expand into oilier plays to increase profitability and diversify reserve base. •Transition portfolio towards 65% gas and 35% oil •Future cash flow and earnings growth driver •New drill oil wells’ IRR projected to be 40%-75% PDC is well positioned with large project inventory in oil-rich plays. WattenbergNiobrara HZ Wolfberry Full Cycle Cash Margin ($/mcfe):$8.10$9.59$8.60 Drilling F&D Cost ($/mcfe):$2.00$2.64$2.15 % Oil:56%91%69% Capital Efficiency:260%470%290% 7/15/2010 15 Bart Brookman Senior Vice President - Exploration and Production 16 7/15/2010 Opening Summary •PDC’s core operating basins have returned to profitability and will be strong growth drivers –Piceance Basin economics continuing to improve –Wattenberg Field oil/NGL component driving solid returns •Shift of asset mix and new drilling opportunities –Wolfberry drilling to begin in late 2010 –Horizontal Niobrara drilling in Weld County, Colorado in late 2010 –Continued Marcellus drilling •Exploration efforts are beginning to generate opportunities •Maintain balanced portfolio of drilling/recompletion opportunities across multiple basins •Expand inventory of oil based projects diversifying project inventory •Focus on assets which fit existing technical competencies 17 7/15/2010 Core Operating Regions Rocky Mountains 2010E Production: Bcfe Appalachian Basin (PDCM) 2010E Production: Bcfe** 2010E Production* 36.4 Bcfe Michigan Basin (2%) Appalachian Basin (7%) Rocky Mountains (90%) Expected to Close August 2010 2010E Production: Bcfe** West Texas (1%) West Texas 18 7/15/2010 *Excludes production from repurchase of Limited Partners’ interest in PDC partnerships. **Based upon transaction close date of 8/1/2010. Piceance Basin Grand Valley Field - Garfield County, CO Project Overview Gross Operated Wells Undeveloped Acreage Gross Undeveloped Locations Net Undeveloped Locations •PUD •Probable 63 •Possible 14 •Subeconomic Resources* 42 *Subeconomic at year-end 2009 SEC pricing, economic at mid-year 2010 SEC pricing. 19 7/15/2010 Piceance Basin Grand Valley Field - Garfield County, CO Key Economic Parameters Reserves Per Well 1.48 Bcfe IP Rate 1082 Mcfe/d Gross Cost Per Well $1.9 MM Average PUD Working Interest 84% Average PUD Net Revenue Interest 71% At 5/28/10, three-year average NYMEX gas price is $5.49; NYMEX oil is $80.57. 20 7/15/2010 Piceance Basin Improvement Projects Improvement Projects •Drilling time reduction –H&P flex rig early results reflect two day reduction from spud to spud –Improvements continue and further reductions are expected •Salt water disposal –Received COGCC permit for well conversion and disposal –Expect disposal to be operational by early Q4 –Expected cost reduction of up to $5/Bbl •Mega-Frac •Early technical assessments underway •Pilot program expected to occur in Q3 2010 •Frac cost to increase by ~$116 MM •Reserves to increase by ~230 MMcfe •Water disposal well required to reduce water flow back costs Grand Valley Field - Garfield County, CO 21 7/15/2010 At 5/28/10, three-year average NYMEX gas price is $5.49; NYMEX oil is $80.57. Piceance Mesa Type Curve Oil Yield:1 bbl/MMcf Water Yield 24 bbl/MMcf Mesa Type Parameters at 5/28/2trip Gas Initial Rate (Qi):1082 Mcf/d b 1.8 Di:62.3% Df:6% 100% WI, 85% NRI Oil Differential (NYMEX): -$18/bbl Gas Differential Fraction:(NYMEX): 80% 2010 to 85% in 2014 BTU Factor:1.08 CAPEX:$1.9MM D&C Operating Cost:$2296/mo + SWD Disposal ($9.87/bbl H2O) EUR:1.5 MBO, 1.469 BCF 19% IRR 22 7/15/2010 At 5/28/10, three-year average NYMEX gas price is $5.49; NYMEX oil is $80.57. Wattenberg Field DJ Basin - Weld County, CO Project Overview Gross Operated Wells Developed Acreage Undeveloped Acreage Total Acreage Gross Undeveloped Locations* Net Undeveloped Locations* •PUD •Probable •Possible •Subeconomic Resources 2 *Vertical wells only. 23 7/15/2010 Wattenberg Field DJ Basin - Weld County, CO Key Economic Parameters Reserves Per Well 0.29 Bcfe (0.52 Bcfe Refrac) IP Rate 113 Mcf/d, 24 Bbl/d Gross Cost Per Well $0.6MM D&C (+ $0.2 MM Refrac) Average PUD Working Interest 77% Average PUD Net Revenue Interest 61% 24 7/15/2010 At 5/28/10, three-year average NYMEX gas price is $5.49; NYMEX oil is $80.57. Wattenberg Production Comparisons 2009 Drilling Program - Actual vs. Predicted Average Booked EUR:0.264 Bcfe Average Engineered EUR:0.290 Bcfe Average Actual EUR:0.320 Bcfe 25 7/15/2010 Wattenberg Codell/Niobrara Type Curve NE Type Parameters at 5/28/2trip Oil Initial Rate (Qi):24 bbl/d b 1.4 Di:65% Df:8% Gas Initial Rate (Qi):113 Mcf/d b 1.5 Di:55% Df:8% 100% WI, 80% NRI Oil Differential (NYMEX): -$6.30/bbl Gas Differential Fraction, BTU Adjusted:(NYMEX):120% (17% of gas revenue in NGL) CAPEX:$600M D&C (+$200M RF) Operating Cost:$791/mo EUR:23 MBO (36 MBO RF), 150 MMCF () 37% IRR (43% IRR with Refrac) 26 7/15/2010 Niobrara Resource Potential/Overview of Opportunity PDC Advantage - Niobrara Development •Highly experienced Wattenberg team –Bart Brookman, Senior Vice President E&P, 22 years Wattenberg experience –Scott Reasoner, Vice President Western Operations, 26 years Wattenberg experience –Tony Sharp, Asset Director, 20 years Wattenberg experience –Jason Miller, District Operations Manager, 15 years Wattenberg experience –Jeff Salen, Drilling Manager,15 years Wattenberg experience •Extensive vertical Niobrara drilling/completion knowledge and experience •Projects in close proximity to pipeline infrastructure •Extensive long term drilling/service company relationships •Large inventory of low risk/high return projects •Significant Niobrara acreage and opportunity relative to market cap PDC’s Emerging Niobrara Opportunity •Developed and finalized geologic model in 2009 •PDC’s model compares favorably with results of other operators •Evaluated and pursued multiple acreage positions •Acquired 5,600 net acres of prospective acreage in June 2010 (Krieger prospect) •Preparing to drill first horizontal well in Krieger prospect •Technical assessment of core Wattenberg acreage underway with early identification of 6 to 7 prospective acreage blocks for horizontal drilling 27 7/15/2010 Niobrara Resource Potential/Overview of Opportunity Basin Level Resource Potential - Niobrara (unrisked) •Vertical/horizontal drilling opportunities exist among all 70,500 acres of leasehold –120 Bcfe in place (20 MMBoe) per section –13 Tcf gas equivalent in place –Approximately 650 Bcfe of recoverable reserves (5% recovery factor) Initial Reserve/Horizontal Drilling Potential •Identification of 50 to 100 horizontal drilling locations •Blanket reservoir provides excellent control and support for booking offset reserves •3P reserve opportunity of 75 - 250 Bcfe of recoverable reserves … continued 28 7/15/2010 Horizontal Niobrara Drilling Opportunities •70,500 net acres leased in DJ Basin horizontal Niobrara drilling play •64,900 net acres leased in the core Wattenberg Area •Initial identification of multiple potential horizontal Niobrara drilling locations on core Wattenberg leases •5,600 net leased acres in the Krieger prospect •Identification of 22 potential horizontal Niobrara drilling locations on Krieger prospect leases Wattenberg Field Area Core technical focus area Krieger Prospect 29 7/15/2010 Niobrara Acreage Concentration Source: Johnson Rice & Co., 6/30/10. 30 7/15/2010 Development Plan/Economics - Niobrara Formation •Vertical development Codell/Niobrara wells –2010 ~ 185 completions –2011 ~ 140 completions –2011 ~ 70 recompletions* •Horizontal development –2010 - 1 to 2 wells •Krieger Area –2011 - 4 to 8 wells •Core Wattenberg and Krieger Areas •Activity level will be based on 2010 results –Potential of 70% improvement in capital efficiency over verticals Wattenberg Field Area, Weld County, CO Assumptions 80% NRI lease April 2010 Strip Prices Codell/Niobrara GOR 5,900 SCF/BBL Niobrara GOR 2,900 SCF/BBL * Assumes successful repurchase of Limited Partner’s interest in 2004 PDC partnerships. Codell/Niobrara Vertical New Drill Niobrara Vertical Recompletion Niobrara Horizontal New Drill Well Cost ($MM) IP (BOe/d) 43 20 Gross EUR (MBOe) 48 14 ROR (%) 37 60 71 PV10 ($MM) F&D ($/Mcfe) 31 7/15/2010 PDC Mountaineer JV Marcellus Status •Recently reached total depth on third horizontal well –Averaged 28 day drill time •Well #1: 24 days •Well #2: 44 days •Well #3: 16 days •First horizontal completion executed in late June - 15 stages –Selling gas at rates in line with 3 Bcf type curve (flowback rate) –Less than 10% load recovery –Flowing up 5-1/2” casing •Second horizontal completion expected in July 2010 •Third horizontal completion scheduled for Q3 2010 •Two 3D seismic shoots completed - 18 square miles –Clean resolution of Marcellus, no geohazards identified –Third 3D seismic shoot scheduled for Q3 2010 •Microseismic conducted on first horizontal completion –Outstanding individual stage placement within Marcellus –Clean orientation established •Second microseismic operation scheduled for mid-July 32 7/15/2010 PDC Mountaineer JV Marcellus Production Update 33 7/15/2010 7/15/2010 34 PDC Mountaineer JV Marcellus Horizontal Type Curve EUR:3.0 BCFE PDC Mountaineer JV WV Marcellus Position 35 7/15/2010 43,408 Net Acres Note: Net acreage represents total JV acreage. PDC Mountaineer JV PA Marcellus Position 36 7/15/2010 15,219 Net Acres Note: Net acreage represents total JV acreage. PDC’s Marcellus Concentration 37 7/15/2010 Marcellus Shale Acreage per 1,000 Shares PDC Mountaineer JV Marcellus Midstream Update •PDCM’s JV Board approved a ten year commitment to firm takeaway capacity escalating to 26 MMcf/d in the first two years •Commitments will be with an existing pipeline; no construction delays anticipated •Firm takeaway satisfies capacity commitment of 2010 and 2011 volume projections •2010 and 2011 drilling and completions timeline should provide quick to market sales •Current gas quality is 1,050 Btu/cf •Processing requirements not anticipated for WV development •2013 and beyond midstream strategy being pursued 38 7/15/2010 PDC Mountaineer JV Marcellus: 2010 Second Half Plans •Redeploy horizontal rig September 1st –Drill four to seven wells –Executing long-term drilling rig contract through 2011 •Four additional completions –Limited pumping service availability •Execute short term midstream solution •Continue vertical well delineation and seismic data acquisition and analysis •Leasing program –Focus on core and bolt-on areas –Acreage costs and leasing activity increasing 39 7/15/2010 Wolfberry Acquisition - Acreage Overview •Key Development Areas –Roy Parks –Mabee –Ratliff –Other Permian •Development Potential –120 Wolfberry locations •Anticipate 1 rig program starting Q4 2010 –Multiple re-completion targets –Product optimization •Key Offset Operators –Concho –Devon –Cabot –Endeavor (Midland, TX private operator) 40 7/15/2010 Wolfberry Acquisition - 2010 Activity Summary •Finalizing organization –District Manager –Senior Engineer –Geologist –Land Man •Finalizing due diligence •Reviewing completion options •Preparing for August operations commencement •Eight wells expected to return to production - Q3 and Q4 ~$1.25MM •Expect two Q4 recompletes ~$1.5MM •Expect two late Q4 new drills in the Wolfberry or deeper ~$3.5MM •Closing anticipated for July 30, 2010 41 7/15/2010 Ohio Tecumseh Project •Current leasehold of 50,000 acres •75% PDC WI •62% average PDC NRI •Additional leasing efforts underway •First proof of concept well scheduled for Q3 2010 Tecumseh Project Fairway Producing well Area of Leasehold 42 7/15/2010 Ohio Tecumseh Project History •Project was developed primarily in the early 1990’s •Late Cambrian sands (Rose Run) and early Ordovician carbonates (Beekmantown) –TD 3,500’ - 4,500’ •Seismic dependent play •Improved seismic technology should improve success rate •Statewide produced >375 Bcf/eq (most since 1993) •USGS estimates 750 Bcf/eq undiscovered and recoverable •Partner has been involved in the play since the 1990’s and provides 40,000+ acres with excellent prospects, seismic, technical knowledge, services, and infrastructure •PDC provides geotechnical skills, operating team, and capital •60-70% natural gas; 30-40% oil 43 7/15/2010 Ohio Tecumseh Erosional Remnants -Analogs •Targets are Erosional Remnants (as shown) encased in a shale •The remnant can provide for an economic well and produce a very clear signature if it possesses the correct properties 44 7/15/2010 Ohio Tecumseh Economic Summary/Plans •Un-risked full development IRR > 100% •Fully risked full development IRR > 50% •Average EUR/well approximately 0.25 Bcfe •Recoverable reserve potential 50 Bcfe 2010 Plans •Spud first two wells in August 2010 •Drill six proof of concept wells in second half 2010 •Finalize leasing program of up to 50,000 additional acres •Continue to obtain updated seismic data - currently possess 75 miles •Finalize first 3D shoot plans 45 7/15/2010 Horizontal Bakken Play PDC Horizontal Bakken Wells Competitor Horizontal Bakken Activity •PDC has 50% WI in approximately 19,000 gross acres leased •There are a minimum of eight horizontal Bakken drilling permits issued or pending in the immediate area •PDC Jepsen #21-29HB.IP 225
